United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2328
                                   ___________

Ronnie Furman,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Simmons Foods, Inc.,                    *     [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: September 28, 1998

                               Filed: November 2, 1998
                                   ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Ronnie Furman appeals the district court&s1 grant of summary judgment to
defendant Simmons Foods, Inc. in Furman&s action brought under the Americans with
Disabilities Act, 42 U.S.C. §§ 12101-12213. Having reviewed the record and the
parties& submissions on appeal, we conclude that summary judgment was warranted
because Furman failed to show that he has a disability within the meaning of the Act.
See 42 U.S.C. § 12102(2) (to establish disability, plaintiff must show he suffers, has

      1
      The Honorable Jimm L. Hendren, Chief Judge, United States District Judge for
the Western District of Arkansas.
a record of suffering, or is perceived as suffering, from “a physical or mental
impairment that substantially limits one or more of [his] major life activities”); Webb
v. Mercy Hosp., 102 F.3d 958, 959-60 (8th Cir. 1996) (setting forth elements of prima
facie ADA discrimination case).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-